                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.        CV 20-4920-JWH (KS)                                              Date: May 12, 2021
Title        Norice Patterson v. Josie Gastelo




Present: The Honorable:          Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                                 N/A
                   Deputy Clerk                                       Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On March 17, 2021, the Court issued a Report and Recommendation recommending that
this action be dismissed for failure to prosecute, comply with court orders, and effect service within
the deadline set by Rule 4(m) of the Federal Rules of Civil Procedure. (Dkt. No. 18.) On April
12, 2021, the Court received Plaintiff’s Objections to the Report and Recommendation. (Dkt. No.
20.) The Objections did not indicate that Plaintiff had served Defendant or was requesting an
extension of time to do so, and, therefore, the Objections provided no basis for vacating the Report
and Recommendation.

       Nevertheless, on April 16, 2021, the Court ordered Plaintiff to file (1) an application to
proceed without prepayment of fees and a motion for service by the U.S. Marshall that set forth
what steps to serve process Plaintiff had taken and explained why a court order was necessary to
accomplish service; or (2) an amended proof of service showing that Defendants had been served.
(Dkt. No. 22.) The Court warned that Plaintiff’s failure to timely comply with the April 16 Order
would result in dismissal of the action. (Id. at 2.)

        The Court is now in receipt of Plaintiff’s Motion for Service by the U.S. Marshal to
Accomplish Service, filed on May 7, 2021.1 (Dkt. No. 24.) As relevant here, Plaintiff states that
he “motions the court for service within the deadline set by Rule 4(m) in the interest of justice and
judicial economy. For the Marshal to effect service on Defendants ‘after’ initially servicing
Defendants.” (Id.) Plaintiff has not explained why a court order is necessary to accomplish
service.

1
        The Court is also in receipt of Plaintiff’s Request to Proceed without Prepayment of Filing Fees and his
Inmate Statement Report. (Dkt. Nos. 23, 25.) These filings are the subject of a separately docketed Order.


CV-90 (03/15)                               Civil Minutes – General                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-4920-JWH (KS)                                       Date: May 12, 2021
Title         Norice Patterson v. Josie Gastelo


         Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject
to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court
order.” Accordingly, the Court could properly recommend dismissal of the action for Plaintiff’s
failure to comply with the Court’s April 16, 2021 Order.

        However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
before June 2, 2021, why the Court should not recommend that this action be dismissed for failure
to comply with court orders. Plaintiff may discharge this Order by filing a motion for service by
the U.S. Marshal that sets forth in detail the steps Plaintiff has already taken to serve Defendant,
and explains why a court order is necessary to accomplish service. A motion requesting service
by the U.S. Marshal without an explanation why such an order is necessary will not be sufficient
to discharge this Order.

          Plaintiff’s failure to timely comply with this Order will result in the dismissal of this
action.

          IT IS SO ORDERED.
                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
